Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 1/16/2020. 
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to for the following informalities: “the computer program product” appears to have meant to read “the computer system.” Appropriate corrections is required.

Claim Interpretation
The computer program product of claims 8-14 is being interpreted in light of [0065] of Applicant’s specification to be non-transitory.


Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 8, and 15 recite at least the following limitations that are believed to recite an abstract idea:
responsive to determining that an original transaction to purchase an original item for a user is detected, calculating a total carbon emissions for the original item; 
locating one or more alternatives to the original item; 
calculating the total carbon emissions for each alternative of the one or more alternatives to the original item; 
notifying the user of the total carbon emissions for the original item and the total carbon emissions for each lower carbon emissions item of the one or more alternatives to the original item, wherein the each lower carbon emissions item of the one or more alternatives to the original item has total a carbon emissions lower than the original item; and 
receiving an indication of a final item chosen by the user, wherein the final item chosen by the user is selected from the group containing the original item and the each lower carbon emissions item of the one or more alternatives to the original item.

The above limitations recite the concept of transaction facilitation. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 8, and 15 recite an abstract idea (Step 2A, Prong One: YES).

	In this instance, the claims recite the additional elements of:
A computer-implemented method
A computer
One or more computer processors
A computer program product
one or more computer readable storage devices
a computer system
 one or more computer readable storage media
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2, 7, 9, 14, and 16  are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 3-6, 10-13 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A computer-implemented method
A computer
One or more computer processors
A computer program product
one or more computer readable storage devices
a computer system
 one or more computer readable storage media
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 6-8, 10, 13-15, 17, and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton, II et al (US 20100131343 A1), hereinafter Hamilton.

Regarding claim 1, Hamilton discloses a computer-implemented method for a carbon footprint tracker, the computer- implemented method comprising: 
responsive to determining that an original transaction to purchase an original item for a user is detected by a computer (Hamilton: [0082]), calculating, by a one or more computer processors (Hamilton: [0051]), a total carbon emissions for the original item (Hamilton: “the shopping cart may allow for an item to be added to a basket to start a checkout process” [0059] – “a carbon footprint tool 50 may be configured to determine a carbon footprint associated with an item. … the carbon footprint tool 50 may calculate or estimate the carbon footprint by known methods” [0069] – Examiner makes further reference to paragraphs [0074] and [0084], which further support the calculation of each original item’s carbon weight/footprint.); 
locating, by the one or more computer processors, one or more alternatives to the original item (Hamilton: “automatically seek or obtain substitute or complementary items, or carbon offsets for items in the shopping cart. In the case that the maximum weight is exceeded, the invention can automatically seek lower carbon items” [0074] – “an item complement tool 60 may be configured to provide substitute or complementary items which are displayed in the shopping cart for selection by the user.” [0071] – “Substitute items or complementary items may be obtained from a database on the manufacturer's or merchandiser's website or may be obtained or may be obtained on other websites on the Internet.” [0072]); 
calculating, by the one or more computer processors, the total carbon emissions for each alternative of the one or more alternatives to the original item (Hamilton: “a carbon footprint tool 50 may be configured to determine a carbon footprint associated with an item. … the carbon footprint tool 50 may calculate or estimate the carbon footprint by known methods” [0069] – “automatically seek or obtain substitute or complementary items, or carbon offsets for items in the shopping cart. In the case that the maximum weight is exceeded, the invention can automatically seek lower carbon items” [0074] -  “The user may click on the substitute or complementary item 245 to substitute and add the substitute item 245 in an appropriate re-segmented position on the segmented item list, and to recalculate the total carbon value in the calculated total carbon value section” [0084] – It is recognized that the carbon emissions of the items must necessarily be determined in order to present the lower carbon items. Similarly, the emissions of the substitute item must be known in order to adjust the cart’s total emissions based on the addition of the substitute item.); 
notifying, by the one or more computer processors, the user of the total carbon emissions for the original item and the total carbon emissions for each lower carbon emissions item of the one or more alternatives to the original item, wherein the each lower carbon emissions item of the one or more alternatives to the original item has total a carbon emissions lower than the original item (Hamilton: “the invention can automatically seek lower carbon items” [0074] – “providing substitute items of lower carbon weight than those initially placed in the cart” [0077] – “a substitute or complementary item 245 and its carbon value may appear in ghost form next to an item to offer a lower carbon value alternative to the higher carbon value item.” [0084] – “ the user can be presented with ghost forms of multiple sets of complementary items” [0073] – With reference to Figure 2, it can be seen that each item is listed with its carbon emissions (e.g. Printer, Carbon: 51), with the substitute/alternate item being listed with its carbon emissions (e.g. Printer A, Carbon: 43), which is lower than that of the original item.); and 
receiving, by the one or more computer processors, an indication of a final item chosen by the user, wherein the final item chosen by the user is selected from the group containing the original item and the each lower carbon emissions item of the one or more alternatives to the original item (Hamilton: “The user may click on the substitute or complementary item 245 to substitute and add the substitute item 245 in an appropriate re-segmented position on the segmented item list, and to recalculate the total carbon value in the calculated total carbon value section 240.” [0084] – “a user may place a product or item in the cart … that has a large carbon footprint. The user may ask for one or more complements using the item complement tool 60, and a more green product, or item which can recycled and/or has a smaller carbon foot print appears in the shopping cart in ghost form. The user may select the substitute or complementary item by clicking on the ghost form, and the substitute or complementary item is added to the user's cart and the original item may be removed upon substitution with the substitute item.” [0071]).



Regarding claim 3, Hamilton discloses the computer-implemented method of claim 1, wherein notifying, by the one or more computer processors, the user of the total carbon emissions for the original item and the total carbon emissions for each lower carbon emissions item of the one or more alternatives to the original item further 


Regarding claim 6, Hamilton discloses the computer-implemented method of claim 1 further comprising: calculating, by the one or more computer processors, a number of points for the final item chosen by the user, wherein the points for the final item are calculated based on the total carbon emissions for the final item; subtracting, by the one or more computer processors, the number of points for the final item from an aggregate number of points for the user to generate a remaining aggregate number of points for the user; storing, by the one or more computer processors, the remaining aggregate number of points for the user in a carbon footprint database; and notifying, by the one or more computer processors, the user of the remaining aggregate number of points (Hamilton: “These carbon values may be used in the segmented shopping cart of the present invention for one or more purposes such as: a) to assess a charge for carbon use, b) to Suggest lower carbon value Substitutes, and c) to award carbon  The total maximum weight may be based on a single shopping experience or may be an aggregate total over a predetermined amount of shopping experiences or over a predetermined time period.” [0074] –  “The user may click on the substitute or complementary item 245 to substitute and add the substitute item 245 in an appropriate re-segmented position on the segmented item list, and to recalculate the total carbon value in the calculated total carbon value section” [0084] – It is recognized that the maximum value of carbon for a cart may constitute the user’s amount points, with each item that adds carbon reducing the remaining ‘points’ to the maximum that can be spent.).

Regarding claim 7, Hamilton discloses the computer-implemented method of claim 1, wherein calculating, by the one or more computer processors, the total carbon emissions for the final item further comprises calculating a supply chain carbon credit value for the final item (Hamilton: “Also, as shown in FIG. 2, exemplary further segmentation of the items may be based upon whether the items are eligible for a carbon credit by use of a happy face icon or graphic 235 near the carbon value of the item.” [0083] – “if a manufacturer applies a carbon offset, the segmentation tool may move the item to a lower carbon value segment.” [0066] – See also [0075]).

Regarding Claims 8, 10, and 13-14, the limitations of claims 8, 10, and 13-14 are closely parallel to the limitations of claims 1, 3, and 6-7, with the additional limitation of a computer program product (Hamilton: [0007], [0086]), and are rejected on the same basis.

Regarding Claims 15, 17, and 20, the limitations of claims 15, 17, and 20 are closely parallel to the limitations of claims 1, 3, and 6, with the additional limitation of one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage .


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, in view of Brandwine et al (US 7813970 B1), hereinafter Brandwine.
Regarding claim 2, Hamilton teaches the computer-implemented method of claim 1, wherein calculating, by the one or more computer processors, the total carbon emissions further comprises: 
calculating, by the one or more computer processors, a manufacturer carbon emissions generated by creation of an item (Hamilton: “if a manufacturer applies a carbon offset, the segmentation tool may move the item to a lower carbon value segment.” [0066]); P201908053US01Page 22 of 31calculating, by the one or more computer processors, a transportation 
calculating, by the one or more computer processors, the total carbon emissions for the item based on the manufacturer carbon emissions, the transportation carbon emissions, and the storage carbon emissions (Hamilton: “a carbon footprint tool 50 may be con figured to determine a carbon footprint associated with an item. The carbon footprint may be obtained from a database on the manufacturer's or merchandiser's website, or may be obtained on other websites on the Internet as discussed above. The items may be labeled or prelabeled with a carbon foot print by a manufacturer, or a third party calculator. … the carbon footprint tool 50 may calculate or estimate the carbon footprint by known methods,” [0069]),
but does not specifically teach that this calculation further includes calculation of a return probability carbon emissions based on a return rate the item.
However, Brandwine teaches a systems related to the environmental impact of transactions (Brandwine: Abstract), including that this calculation further includes calculation of a return probability carbon emissions based on a return rate the item (Brandwine: “the customer is provided with a total amount of carbon 802 determined to be introduced into the environment in response to the customer's transactions, including manufacture, shipping, packaging, returns, and any other related information.” Brandwine: Col. 12, lines 57-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Hamilton would continue to teach calculating the total carbon emissions based on calculated manufacturer carbon emissions, transportation carbon emissions, and storage carbon emissions, except that now it would also teach that the calculation is further based on 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to allow a customer to make an informed decision related to the environmental impact of a purchase (Brandwine: Col. 1, lines 44-46).

Regarding Claims 9 and 16, the limitations of claims 9 and 16 are closely parallel to the limitations of claim 2 and are rejected on the same basis.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, in view of Siegel et al (US 7802200 B1), hereinafter Siegel.
Regarding claim 4, Hamilton teaches the computer-implemented method of claim 1, wherein notifying, by the one or more computer processors, the user of the total carbon emissions for the original item and the total carbon emissions for each lower carbon emissions item of the one or more alternatives to the original item further comprises displaying, by the one or more computer processors, a popup P201908053US01Page 23 of 31window on the computer to highlight the original item and display the total carbon emissions for the original item, 
but does not specifically teach that the window is a popup window.
However, Siegel teaches a system that recommends substitute items (Siegel: Col. 2, lines 45-50), including that an original item and relevant information are highlighted in a popup window (Siegel: “the consumer is advised of the combinations uniqueness and is asked whether the consumer wishes to proceed with the current purchase. …the consumer is presented with an advisory window (e.g., notice window 606 of FIG. 6B),” Col. 17, lines 36-49 – With reference to Figures 4B & 6B, a window, recognized to be a pop-up, highlights an original item and the information about which replacements are being recommended.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Hamilton would continue to teach 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to validate that a purchase is indeed what the consumer desires (Siegel: Col. 1, lines 55-56).

Regarding claims 11 and 18, the limitations of claims 11 and 18 are closely parallel to the limitations of claim 4, and are rejected on the same basis.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, in view of Brandwine, further in view of Siegel.
Regarding Claim 5, Hamilton teaches the computer-implemented method of claim 1, including that items may be sorted by carbon emissions (Hamilton: [0061]), but does not specifically teach that notifying, by the one or more computer processors, the user of the total carbon emissions for the original item and the total carbon emissions for each lower carbon emissions item of the one or more alternatives to the original item further comprises displaying a popup window on the computer to display a sorted list of the one or more alternatives to the original item.
However, Brandwine teaches a systems related to the environmental impact of transactions (Brandwine: Abstract), including displaying a window on the computer to display a sorted list of the one or more alternatives to the original item (Brandwine: “FIG.5 illustrates an example of an interface 500 that can be used to allow a customer searching or browsing for an item to sort items based on environmental information …a first approach involves showing only items for which environmental impact information is available, or at least showing all such items before any other items.” Col. 11, lines 3-11 – With reference to Figure 5, it is seen that alternative laptops are sorted by a criteria.).

In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to allow a customer to more easily compare items (Brandwine: Col. 12, lines 19-20).

While Hamilton/Brandwine do not specifically teach that the window may be a pop-up window, Siegel teaches a system that recommends substitute items (Siegel: Col. 2, lines 45-50), including that one or more alternative to an original item may be displayed in a popup window (Siegel: “the consumer is advised of the combinations uniqueness and is asked whether the consumer wishes to proceed with the current purchase. …the consumer is presented with an advisory window (e.g., notice window 606 of FIG. 6B) …notification may be made only when a suitable substitute item is available” Col. 17, lines 36-54 – With reference to Figures 4B & 6B, a window, recognized to be a pop-up, displays the one or more alternatives to the original item (e.g. elements 414 and 608)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Hamilton/Brandwine would continue to teach the displaying of each lower-carbon alternative item in a sorted list, except that now it would also teach that the one or more alternative items may be displayed in a popup window, according to the teachings of Siegel. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to validate that a purchase is indeed what the consumer desires (Siegel: Col. 1, lines 55-56).

Regarding claims 12 and 19, the limitations of claims 12 and 19 are closely parallel to the limitations of claim 5, and are rejected on the same basis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amram et al (US 20110282808 A1) teaches the ranking of recommendations according to their carbon savings.
Barrow (US 20120095897 A1) teaches systems related to trading carbon units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684      
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684